 
 
I 
112th CONGRESS 1st Session 
H. R. 2340 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2011 
Mr. Quigley (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Rules, House Administration, the Judiciary, and Ethics, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Ethics in Government Act of 1978, the Rules of the House of Representatives, the Lobbying Disclosure Act of 1995, and the Federal Funding Accountability and Transparency Act of 2006 to improve access to information in the legislative and executive branches of the Government, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transparency in Government Act of 2011. 
2.Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Improving Access to Information about Members of Congress 
Sec. 101. Greater disclosure and electronic filing of personal financial information. 
Sec. 102. Greater disclosure of travel reports. 
Sec. 103. Greater disclosure of gift reports. 
Sec. 104. Greater disclosure of earmarks. 
Title II—Enhancing Public Access to the Work of Congressional Committees, Legislation, and Votes 
Sec. 201. Increase transparency of committee work. 
Sec. 202. Increase transparency of committee schedules through the Clerk. 
Sec. 203. Increased transparency of recorded votes. 
Title III—Enhancing Public Access to Congressional Research Service 
Sec. 301. Enhance access to CRS. 
Title IV—Lobbying Disclosure 
Sec. 401. Short title. 
Sec. 402. Modifications to enforcement. 
Sec. 403. Definition of lobbyist. 
Sec. 404. Expedited online registration of lobbyists; expansion of registrants. 
Sec. 405. Disclosure of additional information by lobbyists. 
Sec. 406. Disclosure of political contributions. 
Sec. 407. Effective date. 
Title V—Transparency in Federal contracting 
Sec. 501. Improving application programming interface and Web site data elements. 
Sec. 502. Improving data quality. 
Sec. 503. Requirements relating to reporting of award data. 
Sec. 504. Recipient performance transparency. 
Sec. 505. Improvement of Federal Awardee Performance and Integrity Information System Database. 
Sec. 506. Federal contractor compliance. 
Sec. 507. Unique identifying number. 
Title VI—Executive Branch Transparency 
Sec. 601. Requirement for disclosure of Federal sponsorship of all Federal advertising or other communications. 
Title VII—Strengthening the Freedom of Information Act 
Sec. 701. Digital access to completed responses to the Freedom of Information Act. 
Title VIII—Enforcement 
Sec. 801. Audits by the Government Accountability Office.  
IImproving Access to Information about Members of Congress 
101.Greater disclosure and electronic filing of personal financial information 
(a)Additional financial disclosure requirements 
(1)Section 102(a)(1)(B) of the Ethics in Government Act of 1978 is amended in clause (iv) by striking $15,000 and inserting $25,000 and by striking clauses (v) through (ix) and inserting the following new clauses: 
 
(v)greater than $25,000 but not more than $100,000, round to the nearest $10,000, 
(vi)greater than $100,000 but not more than $1,000,000, round to the nearest $100,000, or 
(vii)greater than $1,000,000, round to the nearest $1,000,000.. 
(2)Section 102(d)(1) of the Ethics in Government Act of 1978 is amended by striking (3), (4), (5), and (8) an inserting (5) and (8). 
(3)Section 102(d) of the Ethics in Government Act of 1978 is amended by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph: 
 
(3)The categories for reporting the amount or value of the items covered in paragraphs (3) or (4) of subsection (a) are as follows: 
(A)not more than $15,000; 
(B)greater than $15,000 but not more than $25,000; 
(C)greater than $25,000 but not more than $100,000, round to the nearest $10,000; 
(D)greater than $100,000 but not more than $1,000,000, round to the nearest $100,000; and 
(E)greater than $1,000,000, round to the nearest $1,000,000.. 
(b)More frequent disclosure of financial transactions involving large sums of money 
(1)Section 101 of the Ethics in Government Act of 1978 is amended by adding at the end the following new subsection: 
 
(i)In addition to any other report required to be filed by a Member of Congress or officer or employee of the Congress, each such individual is required to file a quarterly report on April 30, July 30, October 30, and January 30 of each year covering the preceding calendar quarter if that individual (or the spouse or any dependent child of that individual) purchased, sold, or exchanged any property described in subsection (a)(5) valued at not less than $250,000 during that calendar quarter. For any such transaction of not less than $250,000, such report shall contain all of the information required under subsection (a)(5).. 
(2) 
(A)Clause 1 of rule XXVI of the Rules of the House of Representatives is amended by inserting (a) after 1. and by adding at the end the following new paragraphs:  
 
(b)If any report is filed with the Clerk for a calendar quarter pursuant to section 101(i) of the Ethics in Government Act of 1978, the Clerk shall compile all such reports sent to the Clerk by Members and have them printed as a House document, which shall be made available to the public, as soon as practicable. 
(c)Each individual required to file a report with the Clerk under title I under the Ethics in Government Act of 1978 shall file and maintain such report in electronic form.. 
(B)Comparable language to be added by the Senate. 
(c)Availability on the Internet of reports filed under this title with the Clerk of the House or the Secretary of the SenateSection 103 of the Ethics in Government Act of 1978 is amended by adding at the end the following new subsection: 
 
(l)The Clerk of the House of Representatives and the Secretary of the Senate shall each make available any report filed with them under this title within 48 hours of the applicable submission deadline on the website of the Clerk or the Secretary, as applicable, in a searchable, sortable, downloadable, machine-readable format.. 
(d)Effective dateThe amendments made by this section shall apply to reports filed for calendar years or calendar quarters beginning after the date of enactment of this Act. 
102.Greater disclosure of travel reports 
(a)Foreign travelClause 8(b)(3) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new sentence: Within 48 hours after any such report is filed with the chair of a committee, the chair shall post the report on the Internet site of the committee in a searchable, sortable, downloadable, machine-readable format.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to travel commencing after the date of enactment of this Act. 
103.Greater disclosure of gift reports 
(a)Requiring Clerk of the House To Post Reports on Internet Not Later Than 48 Hours After Receipt 
(1)Clause 5(b)(5) of rule XXV of the Rules of the House of Representatives is amended— 
(A)by striking shall make available and inserting shall post on the public Internet site of the Clerk and otherwise make available; and 
(B)by striking as possible and inserting the following: as possible, but in no event later than 48 hours,. 
(2)Comparable language to be added by the Senate. 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to reports filed on or after the date of the adoption of this resolution. 
104.Greater disclosure of earmarks 
(a)Electronic disclosure by Members 
(1)Rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 18 as clause 19 and by inserting after clause 17 the following: 
 
18.A Member, Delegate, or Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit shall, within 24 hours after making such request— 
(1)post on his or her public website for the remainder of the Congress the following— 
(A)the name and address of the intended recipient; 
(B)whether the intended recipient is a for-profit or not-for-profit entity; 
(C)the requested amount (only in the case of congressional earmarks); and  
(D)an explanation of the request, including the purpose, and why it is a valuable use of taxpayer funds; 
(2)electronically submit to the committee of subject-matter jurisdiction the webpage address where such information is posted; 
(3)identify each request as having been submitted to the committee of subject-matter jurisdiction; and 
(4)display on the homepage of such website a hypertext link that contains the words Earmarks, Appropriations Requests, Limited Tax Benefits, or Limited Tariff Benefits and that directs to such webpage address, and maintain that link for at least 30 calendar days after the last such request is made during the Congress.. 
(2)The last sentence of clause 16 of rule XXIII of the Rules of the House of Representatives is amended by striking and clause 17 and inserting , clause 17, and clause 18. 
(b)Electronic disclosure by committeesRule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  
 

Earmark disclosure websites(s) 
(1)Any committee that accepts any request of a Member, Delegate, or Resident Commissioner for a congressional earmark, a limited tax benefit, or a limited tariff benefit shall maintain a public website with an earmark disclosure webpage that contains the following for each such request— 
(A)the bill name; 
(B)the name, State, and district of that individual; 
(C)the name and address of the intended recipient; 
(D)whether the intended recipient is a for-profit or not-for-profit entity; 
(E)the requested amount (only in the case of congressional earmarks);  
(F)a brief description; and 
(G)the applicable department or agency of the Government, and the account or program (if provided to the committee in the request);and is in a downloadable format that is searchable and sortable by such characteristics. 
(2)Any written statement received by a committee under clause 17(a) of rule XXIII shall be posted on the earmark disclosure webpage of the committee. 
(3)The earmark disclosure webpage of a committee shall list the names of any Member, Delegate, and Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit and link directly to their webpage addresses referred to in clause 18(2) of rule XXIII. 
(4)The earmark disclosure webpage of a committee shall post the information required under subparagraphs (1) through (3) within one week of receipt, and shall maintain that information on that webpage for the remainder of the Congress. 
(5)For purposes of this paragraph, the terms congressional earmark, limited tax benefit, and limited tariff benefit shall have the meaning given them in clause 9 of rule XXI.. 
(c)Point of orderClause 9 of rule XXI of the Rules of the House of Representatives is amended by redesignating paragraphs (e), (f), and (g) as paragraphs (f), (g), and (h), respectively, and by inserting after paragraph (d) the following:  
 
(e)It shall not be in order to consider any bill or joint resolution, or an amendment thereto or conference report thereon, that carries a congressional earmark, limited tax benefit, or limited tariff benefit for which a Member, Delegate, or Resident Commissioner failed to comply with any applicable requirement of clause 18 of rule XXIII. . 
(d)Effective dateThe amendments made by this section shall apply to requests for congressional earmarks, limited tax benefits, and limited tariff benefits made after the date this resolution is agreed to. 
(e)Centralized database for earmarks, limited tax benefits, and limited tariff benefits 
(1)The Clerk of the House of Representatives, the Secretary of the Senate, and the chairs of the Committee on Appropriations of the House of Representatives and the Senate shall collaborate to create one centralized database where all requests for earmark, limited tax benefits, and limited tariff benefits are available on the Internet in a searchable, sortable, downloadable format to the public. The data available to the public for each earmark should include— 
(A)an identification of the bill into which the earmark is to be inserted; 
(B)the name, State, and district of the Member of Congress requesting the earmark; 
(C)the name and address of the intended recipient; 
(D)whether the intended recipient is a for-profit or not-for-profit entity; 
(E)the requested amount (only in the case of congressional earmarks); 
(F)a brief description of the earmark; and 
(G)the applicable department or agency of the Government, and the account or program (if provided to the committee in the request). 
(2)The centralized database for earmarks referred to in paragraph (1) shall be implemented within six months after the date of enactment of this Act. 
IIEnhancing Public Access to the Work of Congressional Committees, Legislation, and Votes 
201.Increase transparency of committee work 
(a)In the House of RepresentativesClause 1 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(e) 
(1)Each committee shall post on its Internet website the public hearings and markup schedules of the committee and each of its subcommittees at the same time that information is made available to members of the committee. 
(2)For each hearing and markup for which information is posted under subparagraph (1), the committee shall post on its Internet website within 45 days the following: the topic, related legislation, testimony of witnesses, opening statements of the chair and ranking minority member, transcripts, and audio and video recordings. 
(3)Within 24 hours after a committee or subcommittee orders any bill or resolution to be reported, the committee or subcommittee, as applicable, shall post on its Internet website all amendments that were agreed to, except for technical and conforming changes authorized by the committee or subcommittee.. 
(b)In the SenateComparable language to be added by the Senate. 
202.Increase transparency of committee schedules through the ClerkClause 2 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(l)The House Committees shall provide to the Clerk, in a structured data format, a complete list of all public hearing and markup schedules of committees and subcommittees as soon as publically available; and the Clerk shall post this information on its website, including links to committee websites.. 
203.Increased transparency of recorded votes 
(a)Additional duties of the Clerk of the House and the Secretary of the SenateThe Clerk of the House of Representative and the Secretary of the Senate shall post on the public Internet site of the Office of the Clerk or of the Secretary, respectively, a record, organized by the name of each Member or Senator, in a structured data format, of the recorded votes of that Member or Senator, including the roll, date, issue, question, result, and title or description of the vote, and any cost estimate of the Congressional Budget Office related to the vote. 
(b)Web linkEach Member shall provide a link to the Clerk of the House of Representatives of a list of recorded votes from that Member’s Web site, and each Senator shall provide a link to the Secretary of the Senate of a list of recorded votes from that Senator’s Web site. 
(c)DefinitionAs used in this section, the term Member means a Representative in Congress, a delegate to Congress, or the Resident Commissioner from Puerto Rico. 
(d)Effective dateThis section shall apply to recorded votes occurring after the date of enactment of this Act. 
IIIEnhancing Public Access to Congressional Research Service 
301.Enhance access to CRS 
(a)Availability of CRS information on the InternetExcept as provided by subsection (b) and (c), the Clerk of the House of Representatives, in consultation with the Director of Congressional Research Service (hereafter in this section referred to as CRS), shall make publically available on the Internet the following CRS information: 
(1)CRS Issue Briefs; 
(2)CRS Reports that are available to Members of Congress through the CRS Web site; and 
(3)CRS Authorization of Appropriations and Appropriations Products. 
(b)Exemption for confidential informationInformation deemed confidential by the Director of CRS and any document that is a confidential research request made by an individual, office, or committee shall be exempt from disclosure under subsection (a). 
(c)Additional exemptionsThe Clerk of the House of Representatives, in consultation with the Director of CRS, shall— 
(1)remove the personal information of CRS employees, including names and phone numbers; 
(2)remove material that may infringe the copyright of a work protected under title 17, United States Code; and 
(3)make any changes to information that s/he deems necessary to ensure its accuracy and currency. 
(d)Conforming provisionNothing in this section shall be construed to require the Director of CRS to respond to any inquiry made by a member of the public respecting the information covered by this section. 
(e)Access to CRS Web siteMembers and standing committees of the House of Representatives shall provide a link to the CRS database on their Web sites. 
(f)Establishing, maintaining, and updating the databaseWithin 6 months after the date of enactment of this Act, the Clerk of the House of Representatives shall establish the database necessary to carry out this section. The Clerk shall be responsible for maintaining and updating the information on that database. 
IVLobbying Disclosure 
401.Short titleThis title may be cited as the Lobbyist Disclosure Enhancement Act.   
402.Modifications to enforcement 
(a)Lobbying Disclosure Act Task Force 
(1)EstablishmentThe Attorney General shall establish the Lobbying Disclosure Act Enforcement Task Force (in this subsection referred to as the Task Force). 
(2)FunctionsThe Task Force— 
(A)shall have primary responsibility for investigating and prosecuting each case referred to the Attorney General under section 6(a)(8) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(8));  
(B)shall collect and disseminate information with respect to the enforcement of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.); 
(C)shall audit, at a minimum on an annual basis, and as frequently as deemed necessary by the Task Force, the extent of compliance or noncompliance with the requirements of the Lobbying Disclosure Act of 1995 by lobbyists, lobbying firms, and registrants under that Act through a random sampling of lobbying registrations and reports filed under that Act during each calendar year; and 
(D)shall establish, publicize, and operate a toll-free telephone number to serve as a hotline for members of the public to report noncompliance with lobbyist disclosure requirements under the Lobbying Disclosure Act of 1995, and shall develop a mechanism to allow members of the public to report such noncompliance online.  
(b)Referral of cases to the Attorney GeneralSection 6(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)) is amended— 
(1)in paragraph (8), by striking United States Attorney for the District of Columbia and inserting Attorney General; and 
(2)in paragraph (11), by striking United States Attorney for the District of Columbia and inserting Attorney General. 
(c)Recommendations for improved enforcementThe Attorney General may make recommendations to Congress with respect to— 
(1)the enforcement of and compliance with the Lobbying Disclosure Act of 1995; and 
(2)the need for resources available for the enhanced enforcement of the Lobbying Disclosure Act of 1995. 
(d)Information in enforcement reportsSection 6(b)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(b)(1)) is amended by striking by case and all that follows through public record and inserting by case and name of the individual lobbyists or lobbying firms involved, any sentences imposed. 
403.Definition of lobbyistSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking , other than an individual and all that follows through period.  
404.Expedited online registration of lobbyists; expansion of registrantsSection 4(a)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(a)(1)) is amended— 
(1)by striking 45 days and inserting 5 days; 
(2)by striking , or on the first business day after such 45th day if such 45th day is not a business day, and inserting , or on the first business day occurring after such 5th day if such 5th day does not occur on a business day,; and 
(3)by inserting online after shall register.  
405.Disclosure of additional information by lobbyistsSection 5(b)(2)(A) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)(2)(A)) is amended— 
(1)by striking (A) and inserting (A)(i); 
(2)by adding and after the semicolon; and  
(3)by adding at the end the following: 
 
(ii)for each issue listed under clause (i), a list identifying— 
(I)each covered executive branch official with whom the lobbyist engaged in lobbying activities;  
(II)each covered legislative branch official with whom the lobbyist engaged in lobbying activities and— 
(aa) if the official is an employee of a Member of Congress, the name of that Member of Congress; or 
(bb)if the official is an employee described in clause (ii), (iii), (iv), or (v) of section 3(4), the name of the Member or Members of Congress who hired the official or for whom the official performs duties as such official; and 
(III)the date of each lobbying contact; . 
406.Disclosure of political contributionsSection 5(d)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(d)(1)) is amended— 
(1)in the matter preceding subparagraph (A), by striking 30 days after and all that follows through 30th day is not and inserting 20 days after the end of the quarterly period beginning on the first day of January, April, July, and October of each year, or on the first business day after such 20th day if such 20th day is not; and 
(2)by striking semiannual period each place it appears and inserting quarterly period. 
407.Effective date 
(a)Section 402Section 402 and the amendments made by that section take effect upon the expiration of the 90-day period beginning on the date of the enactment of this Act. 
(b)AmendmentsThe amendments made by sections 403, 404, 405, and 406 take effect on the first day of the first quarterly period described in section 5(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(a)) that begins after the end of the 90-day period beginning on the date of the enactment of this Act.  
VTransparency in Federal contracting 
501.Improving application programming interface and Web site data elements 
(a)In generalSection 2 of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note) is amended— 
(1)in subsection (a)— 
(A)in paragraph (2)(A)(ii), by striking and delivery orders and inserting lease agreements and assignments, and delivery orders;  
(B)in paragraph (3)— 
(i)in subparagraph (C), by striking and after the semicolon; 
(ii)in subparagraph (D), by striking the period and inserting ; and; and 
(iii)by adding at the end the following new subparagraph: 
 
(E)programmatically search and access all data in a serialized machine readable format (such as XML) via a web-services application programming interface.; and 
(C)by inserting after paragraph (3) the following new paragraph: 
 
(4)Congressionally directed spending itemThe term congressionally directed spending item means a provision or report language included primarily at the request of a Member of Congress providing, authorizing, or recommending a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality, or congressional district, other than through a statutory or administrative formula-driven or competitive award process.; and 
(2)in subsection (b)(1)— 
(A)in subparagraph (E), by striking and after the semicolon;   
(B)by redesignating subparagraph (F) as subparagraph (J); and 
(C)by inserting after subparagraph (E) the following new subparagraphs: 
 
(G)to the extent possible, the Federal agency, including the bureau, office, or subdivision, that authorized the Federal award;  
(H)after January 1, 2012, for all contracts, subcontracts, purchase orders, task orders, lease agreements and assignments, and delivery orders— 
(i)information about the extent of competition in making the award, including the number of bids or proposals determined to be responsive during the competitive process, and if the award was not competed, the legal authority and specific rationale for making the award without full and open competition; 
(ii)the full amount of money that is awarded under a contract or, in the case of lease agreements or assignments, the amount paid to the Government, and the full amount of any options to expand or extend under a contract; 
(iii)the amount of the profit incentive, such as award fees; 
(iv)the type of contract, such as fixed price, cost plus pricing, labor hour contracts, and time and materials contracts; 
(v)an indication if the contract is the result of legislative mandates, set-asides, preference program requirements, or other criteria, and whether the contract is multi-year, consolidated, or performance based; and 
(vi)an indication if the contract is a congressionally directed spending item;  
(I)after January 1, 2012, for all grants, subgrants, loans, awards, cooperative agreements, and other forms of financial assistance, an indication if the funding is a congressionally directed spending item; and. 
(b)Effective dateExcept as otherwise provided, the amendments made by subsection (a) shall be implemented not later than 6 months after the date of the enactment of this Act. 
502.Improving data quality 
(a)In generalThe Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), as amended by section 501, is further amended by adding at the end the following: 
 
5.Improving data quality 
(a)Inspector General data auditEach Inspector General shall annually audit for the previous fiscal year the data used on the website created by this Act for the relevant Federal agency of the Inspector General, in compliance with generally accepted Government auditing standards, and submit a report on such audit to the Director of the Office of Management and Budget that includes at least the following: 
(1)A review of data used for the website to verify accuracy of the data and assess the process used for improving data quality. 
(2)A review of a statistically representative sample of Federal awards to determine whether Federal agencies have appropriate measures in place to review data submissions under this Act for accuracy and completeness. 
(3)An identification and report on new standards that Inspector General recommends for implementation by agencies to improve data quality.   
(b)OMB reportNot later than April 1 of each year, the Director of the Office of Management and Budget shall make each report submitted under subsection (a) for the previous fiscal year available to the public, including a review of the findings of the audit and recommendations to improve data quality, through the website created by this Act. .  
503.Requirements relating to reporting of award data 
(a)Revision of guidanceThe Director of the Office of Management and Budget shall revise the Office’s guidance to Federal agencies on reporting Federal awards to clarify— 
(1)the requirement that award titles describe the award’s purpose; and  
(2)requirements for validating and documenting agency award data submitted by Federal agencies. 
(b)Inclusion of city informationThe Director of the Office of Management and Budget shall include information on the city where work is performed in the Office’s public reporting of the completeness of agency data submissions.  
504.Recipient performance transparency 
(a)In generalThe Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), as amended by sections 501 and 502, is further amended by adding at the end the following: 
 
6.Recipient performance transparency and past performanceThe Director of the Office of Management and Budget shall ensure that the unique identifier required in section 2(b)(1)(E) that is used to link information about the entity receiving the award on the searchable website is also used to link information about that entity on the Federal Awardee Performance Integrity Information System.. 
(b)Effective dateThe amendment made by subsection (a) shall be implemented not later than June 30, 2012. 
505.Improvement of Federal Awardee Performance and Integrity Information System Database 
(a)Requirement To include in database 10 years of information on certain persons awarded Federal contracts or grantsSection 872 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4555) is amended in subsection (c) by striking 5-year and inserting 10-year. 
(b)Requirement To include information in database regarding certain judgments and settlementsSection 872 of such Act is further amended in subsection (c)(1) by adding at the end the following new subparagraphs:  
 
(E)In an administrative proceeding, any administrative judgment that does not contain an explicit finding or acknowledgment of fault. 
(F)In a civil proceeding, any settlement that does not contain an explicit finding or acknowledgment of fault.. 
506.Federal contractor compliance 
(a)Self-Reporting requirementSubsection (f) of section 2313 of title 41, United States Code, is amended to read as follows: 
 
(f)Self-Reporting requirement 
(1)Contracts in excess of simplified acquisition thresholdNo funds appropriated or otherwise made available by any Act may be used for any Federal contract for the procurement of property or services in excess of the simplified acquisition threshold unless the contractor has first made the certifications set forth in section 52.209–5 of the Federal Acquisition Regulation. 
(2)Contracts in excess of $500,000No funds appropriated or otherwise made available by any Act may be used for any Federal contract for the procurement of property or services in excess of $500,000 unless the contractor— 
(A)certifies that the contractor has submitted to the Administrator the information required under subsection (c) and that such information is current as of the date of such certification; or 
(B)certifies that the contractor has cumulative active Federal contracts and grants with a total value of less than $10,000,000.. 
(b)Periodic inspection or review of contract filesSection 2313(e)(2) of such title is amended by adding at the end the following new subparagraph: 
 
(C)Periodic inspection or reviewThe Inspector General of each Federal agency shall periodically— 
(i)conduct an inspection or review of the contract files required under subparagraph (B) to determine if the agency is providing appropriate consideration of the information included in the database created pursuant to subsection (c); and 
(ii)submit a report containing the results of the inspection or review conducted under clause (i) to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives.. 
(c)Annual reportThe Comptroller General of the United States shall annually submit a report to the appropriate congressional committees describing the extent to which suspended or debarred contractors on the Excluded Parties List System— 
(1)are identified as having received Federal contracts on USAspending.gov; or 
(2)were granted waivers from Federal agencies from suspension or debarment for purposes of entering into Federal contracts. 
507.Unique identifying number 
(a)StudyThe Inspector General of the General Services Administration shall conduct a study on the use of identifying numbers for Federal awardees to— 
(1)determine if the system of awardee identifying numbers in use as of the date of the enactment of this Act is adequately tracking Federal awardees; 
(2)assess the feasibility of developing and adopting a new unique Federal awardee identification system; and 
(3)determine whether such system would more effectively track Federal awardees. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Inspector General shall submit to the appropriate congressional committees a report on the study conducted under subsection (a). 
VIExecutive Branch Transparency 
601.Requirement for disclosure of Federal sponsorship of all Federal advertising or other communications 
(a)RequirementEvery advertisement or other communication paid for by an agency, either directly or through a contract awarded by the agency, shall include a prominent notice informing the target audience that the advertisement or other communication is paid for by that agency.  
(b)DefinitionsIn this section: 
(1)Advertisement or other communicationsIn this section, the term advertisement or other communication includes— 
(A)an advertisement disseminated in any form, including print or by any electronic means; and 
(B)a communication by an individual in any form, including speech, print, or by any electronic means. 
(2)AgencyThe term agency has the meaning given that term under section 551 of title 5, United States Code.  
VIIStrengthening the Freedom of Information Act 
701.Digital access to completed responses to the Freedom of Information Act 
(a)Requirement 
(1)Database of completed FOIA requestsEach agency shall make available all materials contained in the agency’s completed response to a request under section 552 of title 5, United States Code (in this section referred to as a FOIA request) in a structured database or in a searchable, sortable, downloadable, machine-readable database within one month after the date the FOIA request was completed. 
(2)Electronic formatAll information is presumed to be available in an electronic format as described in paragraph (1) unless the agency demonstrates that excessive cost would place an undue burden on the agency.   
(b)Public availabilityAll information included in the agency’s completed response to a FOIA request shall be made available to the public electronically and without cost through each agency’s Web site. 
(c)Agency definedIn this section, the term agency has the meaning given that term under section 551 of title 5, United States Code.  
VIIIEnforcement 
801.Audits by the Government Accountability Office 
(a)Audit requirementThe Comptroller General shall conduct annual audits of the implementation of the provisions in this Act, and shall submit annually to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the audits.  
(b)Matters covered by auditsAudits conducted under this section shall address whether the congressional and executive branch data that is required to be provided to the public through the Internet is each of the following: 
(1)CompleteMade available, except for data that is subject to privacy, security, or privilege exemptions. 
(2)PrimaryCollected at the source, with the highest possible level of granularity, not in aggregate or modified forms. 
(3)TimelyMade available as quickly as necessary to preserve the value of the data. 
(4)AccessibleAvailable to the widest range of users for the widest range of purposes. 
(5)Machine processableReasonably structured to allow automated processing. 
(6)Non-discriminatoryAvailable to anyone, with no registration requirement. 
(7)Non-proprietaryAvailable in a format over which no entity has exclusive control. 
(8)License-freeNot subject to any copyright, patent, trademark, or trade secret regulation (with reasonable privacy, security, and privilege restrictions). 
(c)Current standardsAudits conducted under this section shall also address whether the data provided to the public under this Act is produced and maintained using current standards for data publication.  
 
